DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, 16, 30,  and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michal Breznicky (PG-Pub. US 20150071502), hereinafter Breznicky.
Regarding claim 1, Breznicky teaches: a method of a fingerprint sensing system of suppressing impairment data present in an image captured by a fingerprint sensor of the fingerprint sensing system (¶ [0046] A method for acquiring different calibration images is now described with reference to FIGS. 5 and 6; ¶ [0048] FIG. 7 is a flowchart of one method for reducing noise in a biometric image using different calibration images); 
comprising: capturing at least one image of an object contacting the fingerprint sensor, the image comprising impairment data caused by impairments that the fingerprint sensor is subjected to (¶ [0046]… The measured capacitances produce a first calibration image (block 600 in FIG. 6). The first calibration image characterizes the noise produced by the capacitive sensing device 502 at the first signal level. The first calibration image can be stored in a memory, such as memory 202 in FIG. 2 (block 602); ¶ [0047] … The second test probe can include a flat conductive surface (object) that is disposed over the top surface of the capacitive sensing device. A second calibration image is captured by measuring the capacitances between the test probe 500 and the capacitive sensing device 502 (block 604). The second calibration image characterizes the noise produced by the capacitive sensing device 502 at the second signal level. The second calibration image can then be stored in the memory (block 606) and the method ends); 
storing the captured image comprising the impairment data (¶ [0046]… The measured capacitances produce a first calibration image (block 600 in FIG. 6). The first calibration image characterizes the noise produced by the capacitive sensing device 502 at the first signal level. The first calibration image can be stored in a memory, such as memory 202 in FIG. 2 (block 602); ¶ [0047] … The second test probe can include a flat conductive surface (object) that is disposed over the top surface of the capacitive sensing device. A second calibration image is captured by measuring the capacitances between the test probe 500 and the capacitive sensing device 502 (block 604). The second calibration image characterizes the noise produced by the capacitive sensing device 502 at the second signal level. The second calibration image can then be stored in the memory (block 606)); 
capturing at least one further image of a fingerprint of a finger contacting the fingerprint sensor (¶ [0048] initially, a biometric image can be captured by the biometric sensing device and received by a processing device (block 700). First and second calibration images can then be received at block 702. The first and second calibration images can be produced using the method shown in FIG. 6…); 
and processing the further captured image of a fingerprint with the stored captured image comprising the impairment data in order to at least partly suppress the impairment data in said further captured image of a fingerprint (¶ [0049] Next, as shown in block 704, some or all of the noise can be removed from the biometric image on a segment-by-segment basis…; ¶ [0050] In one embodiment, some or all of the noise is removed from each segment using interpolation. For each segment, the signal level at that segment (e.g., the voltage of a representative capacitor 312) is compared to the signal levels at corresponding segment locations in the first and second calibration images to determine how close the signal levels in the first and second calibration images are to the signal level in the segment of the biometric image).
Regarding claim 2, Breznicky teaches: the method of claim 1, the object is being a rubber stamp (FIG. 5 (506); ¶ [0047] … The second test probe can include a flat conductive surface (rubber stamp) that is disposed over the top surface of the capacitive sensing device.
Note: current pending application discloses
Regarding claim 15, Breznicky teaches: fingerprint sensing system comprising a fingerprint sensor and a processing unit, the fingerprint sensing system  being configured to suppress impairment data present in an image captured by the fingerprint sensor of the fingerprint sensing system (¶ [0026] FIG. 2 is an illustrative block diagram of the electronic device 100 shown in FIG. 1. The electronic device 100 can include the display 104, a processing device 200, memory 202, an input/output (I/O) device 204, a sensor 206, a power source 208, a network communications interface 210, and a biometric sensing device 212); 
the fingerprint sensor being configured to: (the limitations are similar to those of claim 1; therefore rejected in the same manner as applied above).
Regarding claim 16, Breznicky teaches: the fingerprint sensing system of claim 15, the object being a rubber stamp (the limitation is similar to that of claim 2; therefore rejected in the same manner as applied above).
Regarding claim 30, Breznicky teaches:  a computer program product comprising a non- transitory computer readable medium, the computer readable medium having a computer program embodied thereon, the computer program comprising computer-executable instructions for causing a fingerprint sensing system to perform the method of claim 1 when the computer-executable instructions are executed on a processing unit included in the fingerprint sensing system (¶ [0027] The processing device 200 can control some or all of the operations of the electronic device 100. The processing device 200 can communicate, either directly or indirectly, with substantially all of the components of the electronic device 100. For example, a system bus or signal line 214 or other communication mechanisms can provide communication between the processing device 200, the memory 202, the I/O device 204, the sensor 206, the and/or the biometric sensing device 212. The processing device 200 can be implemented as any electronic device capable of processing, receiving, or transmitting data or instructions; (these instructions are similar to that of claim 1; therefore rejected in the same manner as applied above)).
Regarding claim 31, Breznicky teaches: an electronic device comprising the fingerprint sensing system of claim 15 (¶ [0026] FIG. 2 is an illustrative block diagram of the electronic device 100 shown in FIG. 1. The electronic device 100 can include the display 104, a processing device 200, memory 202, an input/output (I/O) device 204, a sensor 206, a power source 208, a network communications interface 210, and a biometric sensing device 212).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4,8,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breznicky (PG-Pub. US 20150071502) in view of Eric Setterberg et al. (PG-Pub. US 20170169271), hereinafter Setterberg.
Regarding claim 3, Breznicky teaches: the method of claim 1 as applied above;
Breznicky does not explicitly teach: wherein the capturing of at least one image of an object contacting the fingerprint sensor further comprises: capturing a plurality of images of the fingerprint of the finger, the images comprising impairment data caused by impairments that the fingerprint sensor is subjected to; creating, from the plurality of captured images of the fingerprint, an image comprising the impairment data, wherein the storing of the captured image comprises: storing the created image comprising the impairment data.
However, in a related field, Setterberg teaches: wherein the capturing of at least one image of an object contacting the fingerprint sensor further comprises: capturing a plurality of images of the fingerprint of the finger, the images comprising impairment data caused by impairments that the fingerprint sensor is subjected to (¶ [0017] Similarly, it may according to the invention be possible to apply the inventive method in relation to multi-capturing of fingerprint images, where a plurality of images are combined for further enhancing the possibility of determining a fingerprint pattern. Accordingly, the filtering scheme proposed by 
creating, from the plurality of captured images of the fingerprint, an image comprising the impairment data (¶ [0017] Similarly, it may according to the invention be possible to apply the inventive method in relation to multi-capturing of fingerprint images, where a plurality of images are combined for further enhancing the possibility of determining a fingerprint pattern. Accordingly, the filtering scheme proposed by the inventive method will in addition to the sampling pattern used in acquiring a single fingerprint image also cater for subsequent sampling of a plurality of fingerprint images);
wherein the storing of the captured image comprises: storing the created image comprising the impairment data (¶ [0017] Accordingly, the filtering scheme proposed by the inventive method will in addition to the sampling pattern used in acquiring a single fingerprint image also cater for subsequent sampling of a plurality of fingerprint images (sampling the plurality of the fingerprint images subsequently means they are being stored)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Breznicky to incorporate the teachings of Setterberg by including: wherein the capturing of at least one image of an object contacting the fingerprint sensor further comprises: capturing a plurality of images of the fingerprint of the finger, the images comprising impairment data caused by impairments that the fingerprint sensor is subjected to; creating, from the plurality of captured images of the fingerprint, an image comprising the impairment data, wherein the storing of the captured image comprises: storing the created image comprising the impairment data in order to 
Regarding claim 4, Breznicky in view of Setterberg teaches: the method of claim 3 as applied above; 
Setterberg further teaches: wherein the plurality of images are captured during normal user operation of an electronic device in which the fingerprint sensing system is arranged (¶ [0017] Similarly, it may according to the invention be possible to apply the inventive method in relation to multi-capturing of fingerprint images, where a plurality of images are combined for further enhancing the possibility of determining a fingerprint pattern.;¶ [0044] Turning now to the drawings and to FIG. 1 in particular, there is schematically illustrated an example application for a fingerprint sensing system according to embodiments of the present invention, in the form of a mobile phone 1 with an integrated fingerprint sensing system 2. The fingerprint sensing system 2 may, for example, be used for unlocking the mobile phone 1 and/or for authorizing transactions carried out using the mobile phone etc. (normal user operation)).
Regarding claim 8, Breznicky in view of Setterberg teaches: the method of claim 3 as applied above; 
Setterberg further teaches: wherein the processing of the further captured image of a fingerprint with the stored captured image comprising the impairment data comprises: dividing the impairment data present in the captured image with the impairment data of the stored image (¶ [0057] Due to the way that the CMN affects the measurements, the noise can typically be modeled as being multiplicative, i.e. the amount of CMN scales with the value of the fingerprint. It should be emphasized that the method according to the present invention 
Note: current pending application discloses in page 19, first paragraph: In another embodiment, in case the impairment data is of a multiplicative type, the processing unit 103 divides the impairment data present in the captured image with the impairment data of the single stored image, wherein the impairment data present in the captured image is suppressed or even cancelled out).
Regarding claim 17, Breznicky in view of Setterberg teaches: the fingerprint sensing system of claim 15, said object being a finger, wherein: the fingerprint is configured to: capture a plurality of images of the fingerprint of the finger, the images comprising impairment data caused by impairments that the fingerprint sensor is subjected to; and the processing unit is configured to: create, from the plurality of captured images of the fingerprint, an image comprising the impairment data; and store the created image comprising the impairment data (these limitations are similar to that of claim 3; therefore rejected in the same manner).
Regarding claim 18, Breznicky in view of Setterberg teaches: the fingerprint sensing system of claim 17, wherein the plurality of images are captured during normal user operation of an electronic device in which the fingerprint sensing system  is arranged (these limitations are similar to that of claim 4; therefore rejected in the same manner).
Claims 5,7,11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breznicky (PG-Pub. US 20150071502) in view of Setterberg (PG-Pub. US 20170169271), and further in view of Anthony Russo (US 6330345), hereinafter Russo
Regarding claim 5, Breznicky in view of Setterberg teaches the method of claim 4 as applied above;
Breznicky in view of Setterberg does not explicitly teach: wherein one or more images are repeatedly captured upon a user contacting the fingerprint sensor during normal user operation of the electronic device, wherein the image created from the plurality of captured images of the fingerprint is created and stored after a sufficient number of images of the fingerprint has been captured.
However, in a related field, Russo teaches: wherein one or more images are repeatedly captured upon a user contacting the fingerprint sensor during normal user operation of the electronic device, wherein the image created from the plurality of captured images of the fingerprint is created and stored after a sufficient number of images of the fingerprint has been captured (Abstract: The present invention then captures multiple images at different sensitivity levels since a specific region may be optimized with respect to one set of settings and another region may be optimized with respect to another set of settings. The diagnostic data is then used to correct the captured images by substituting any non-functional areas in the sensor device with average intensity values from neighboring regions. The multiple images are then combined to form a resultant image by using a weighted and intensity-transformed combination of regions from the different images; ((column 2, line 16-22): Images are then captured of the feature, where the number of images taken corresponds to the number of optimized sets (sufficient number of images). The methodology corrects the captured image or images with the previously stored diagnostic data. If multiple images are captured, the present 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Breznicky in view of Setterberg  to incorporate the teachings of Russo by including: wherein one or more images are repeatedly captured upon a user contacting the fingerprint sensor during normal user operation of the electronic device, wherein the image created from the plurality of captured images of the fingerprint is created and stored after a sufficient number of images of the fingerprint has been captured in order to combine the corrected images to form a resultant image that is of higher quality than any of the single images.
Regarding claim 7, Breznicky in view of Setterberg teach the method of claim 3 as applied above;
Breznicky in view of Setterberg does not explicitly teach: wherein the processing of the further captured image of a fingerprint with the stored captured image comprising the impairment data comprises: subtracting the stored captured image comprising the impairment data from the further captured image of a fingerprint.
However, Russo teaches: wherein the processing of the further captured image of a fingerprint with the stored captured image comprising the impairment data comprises: subtracting the stored captured image comprising the impairment data from the further captured image of a fingerprint ((column 8, lines 43-47): in one embodiment of the present invention, non-uniform background noise is also subtracted from each of these images. In another embodiment, background noise corresponding to each of the settings used is the non-uniform background noise is subtracted from the resultant image. This is illustrated in FIGS. 6A and 6B, where 2 images are combined by averaging and by having their backgrounds subtracted out to form the resultant image shown in FIG. 6C).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Breznicky in view of Setterberg to incorporate the teachings of Russo by including: wherein the processing of the further captured image of a fingerprint with the stored captured image comprising the impairment data comprises: subtracting the stored captured image comprising the impairment data from the further captured image of a fingerprint in order to account for device variabilities and adjust for variable conditions that are present when imaging an individual's biometric feature and in particular a fingerprint image; therefore resulting in a clearer images with less noise for better authentication. It should also be noted that subtracting noise information in an image is a well-known technique in using image filters.
Regarding claim 11, Breznicky in view of Setterberg teaches the method of claim 3 as applied above;
Breznicky in view of Setterberg does not explicitly teach: further comprising: applying a small amount of fluid onto the finger of the user, and/or onto a surface of the sensing area of the fingerprint sensor before an image is captured.
However, Russo teaches: further comprising: applying a small amount of fluid onto the finger of the user, and/or onto a surface of the sensing area of the fingerprint sensor before an image is captured ((column 7, line 13-17): The present invention increases the sensitivity, for Typical fingerprint sensor devices require the user to wet the finger or dry the finger, as needed).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Breznicky in view of Setterberg to incorporate the teachings of Russo by including: further comprising: applying a small amount of fluid onto the finger of the user, and/or onto a surface of the sensing area of the fingerprint sensor before an image is captured in order to improve the image quality by optimally adjusting the settings while capturing the fingerprint image under different conditions (wet or dry finger).
Regarding claim 19, Breznicky in view of Setterberg teaches: the fingerprint sensing system of claim 18 as applied above;
Breznicky in view of Setterberg does not explicitly teach wherein one or more images are repeatedly captured upon a user contacting the fingerprint sensor during normal user operation of the electronic device, wherein the image created from the plurality of captured images of the fingerprint is created and stored after a sufficient number of images of the fingerprint has been captured
However, Russo teaches: wherein one or more images are repeatedly captured upon a user contacting the fingerprint sensor during normal user operation of the electronic device, wherein the image created from the plurality of captured images of the fingerprint is created and stored after a sufficient number of images of the fingerprint has been captured .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Breznicky (PG-Pub. US 20150071502) in view Narishige Abe (PG-Pub. US 20120014570), hereinafter Abe. 
Regarding claim 12, Breznicky teaches: the method of claim 1 as applied above; 
Breznicky does not explicitly teach: further comprising: extracting a fingerprint from said further captured image of a fingerprint in which the impairment data has been suppressed; comparing a fingerprint of the captured image of the finger with one or more authorised pre-stored fingerprint templates; and authenticating a user if the extracted fingerprint of the captured image is considered to match one or more of the authorised pre-stored fingerprint templates.
However, in a related field, Abe teaches: further comprising: extracting a fingerprint from said further captured image of a fingerprint in which the impairment data has been suppressed (¶ [00146] … illustrated in FIGS. 4A and 4B, the processing unit 6 acquires as the input fingerprint image, the fingerprint image representing the user's fingerprint captured by the biometric information acquiring unit 4 (step S402).); 
comparing a fingerprint of the captured image of the finger with one or more authorised pre-stored fingerprint templates (¶ [0147] … Then, the processing unit 6 passes the input fingerprint image to the matching unit 18, together with the plurality of feature points extracted from the registered fingerprint image and the information indicating the highly blurred region and moderately blurred region detected on the input fingerprint image. ¶ [0151] When the confidence level has been set for all the extracted feature points (Yes in step S411), the matching unit 18 performs minutia matching to detect, from among the feature points extracted from the input fingerprint image, the feature points that match the corresponding feature points extracted from the registered fingerprint image); 
and authenticating a user if the extracted fingerprint of the captured image is considered to match one or more of the authorised pre-stored fingerprint templates (¶ [0152] The authentication judgment unit 19 determines whether the degree of similarity thus computed is greater than the matching threshold value (step S414). If the degree of similarity is greater than the matching threshold value (Yes in step S414), the authentication judgment unit 19 determines that the input fingerprint matches the registered fingerprint).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Breznicky to incorporate the teachings of Abe by including extracting a fingerprint from said further captured image of a fingerprint in which the impairment data has been suppressed; comparing a fingerprint of the captured image of the finger with one or more authorised pre-stored fingerprint templates; and authenticating a user if the extracted fingerprint of the captured image is considered to match one or more of the authorised pre-stored fingerprint templates in order to achieve a standard fingerprint authentication process that is well known to one of ordinary skill in the art.
Regarding claim 13, Breznicky teaches: the method of claim 1 as applied above; 
Breznicky does not explicitly teach: further comprising: computing a confidence metric for the stored captured image comprising the impairment data, wherein in case at least a part of the stored captured image is considered to be unreliable as indicated by the computed confidence metric, said part is not utilized for suppressing impairment data present in the further captured image of a fingerprint.
However, Abe teaches: computing a confidence metric for the stored captured image comprising the impairment data (Fig. 7-8B; ¶ [0150] - ¶ [0157]; ¶ [0150]… If the attention feature point is not contained in the moderately blurred region (No in step S408), the matching unit 18 sets the confidence level of the attention feature point to a value indicating a high degree of confidence, for example, to 1 (step S409). On the other hand, if the attention feature point is contained in the moderately blurred region (Yes in step S408), the matching unit 18 sets the confidence level of the attention feature point to a value indicating a lower degree of confidence than the confidence level of a feature point not contained in the moderately blurred region, for example, to 0.7 (step S410));
wherein in case at least a part of the stored captured image is considered to be unreliable as indicated by the computed confidence metric, said part is not utilized for suppressing impairment data present in the further captured image of a fingerprint (¶ 0157]… Moreover, since the computer sets the confidence level lower for feature points contained in a region having a higher degree of blurring, the effects that a region having a high degree of blurring will have on the matching process can be reduced accordingly).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Breznicky to incorporate the teachings of Abe by including computing a confidence metric for the stored captured image comprising the impairment data, wherein in case at least a part of the stored captured image is considered to be unreliable as indicated by the computed confidence metric, said part is not utilized for suppressing impairment data present in the further captured image of a fingerprint in order to reduce the effects a region having a high degree of blurring will have on the 
Regarding claim 13, Breznicky in view of Abe teaches: the method of claim 13 as applied above; 
Abe further teaches: further comprising: computing an updated confidence metric based on captured new images of the fingerprint (Fig. 7 – 8B; ¶ [0150] As illustrated in FIGS. 8A and 8B, the matching unit 18 determines whether an attention feature point, selected from among the feature points extracted from the input fingerprint image, is contained in the moderately blurred region (step S408)… the matching unit 18 sets the confidence level of the attention feature point to a value indicating a high degree of confidence, for example, to 1 (step S409). On the other hand, if the attention feature point is contained in the moderately blurred region (Yes in step S408), the matching unit 18 sets the confidence level of the attention feature point to a value indicating a lower degree of confidence than the confidence level of a feature point not contained in the moderately blurred region…); 
and storing the updated confidence metric, wherein the stored updated confidence metric subsequently is taken into account when suppressing impairment data present in the further captured image of a fingerprint (¶ [0125] when performing the matching between the input fingerprint and the registered fingerprint by minutia matching, the matching unit 18 uses the feature points extracted from the input fingerprint image by the feature amount extraction unit 16 and the plurality of feature points extracted from the registered fingerprint image and stored in the storage unit 5 as the data concerning the registered biometric information. ¶ [0132] On the other hand, when performing the matching between the input fingerprint and the registered fingerprint by pattern matching, the matching unit 18 uses the input fingerprint image corrected by the correction unit 15 and the registered fingerprint image or a sub-region thereof stored in the storage unit 5 as the data concerning the registered biometric information).
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Breznicky (PG-Pub. US 20150071502) in view of Setterberg (PG-Pub. US 20170169271) teaches: the method of claim claim 4, further comprising: repeatedly capturing new images of the fingerprint, the images comprising impairment data. However, the prior art fails to disclose, teach, or suggest creating from the captured new images and the previously stored image comprising the impairment data, and it also fails to disclose, teach or suggest storing the new created image from the combination of the new captured image and the previously stored image, which is a combination of the previously captures images.
Regarding claim 20, the limitations of the claims are similar to that of claim 6, and therefore contain an allowable subject matter for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665